         Case 6:20-cv-00814-ADA Document 41 Filed 04/22/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                                      Civil Action Nos.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                                         6:20-cv-00813-ADA
           Plaintiff
                                                                         6:20-cv-00814-ADA
                                                                         6:20-cv-00815-ADA
v.
                                                                         6:20-cv-00902-ADA
                                                                         6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                      JURY TRIAL DEMANDED
               Defendant


          STATUS REPORT RE: INTER-DISTRICT MOTION TO TRANSFER

       Pursuant to the Court’s March 23, 2021 Standing Order Regarding Motion for Inter-

District Transfer, Defendant Juniper Networks, Inc. hereby notifies the Court that its motion to

transfer the above-captioned cases to the Northern District of California is not fully briefed and

ready for resolution. The Markman hearing is currently scheduled for June 3, 2021. See Case

No. 6:20-cv-00812-ADA, Dkt. No. 38.




                                                                                             Page | 1
        Case 6:20-cv-00814-ADA Document 41 Filed 04/22/21 Page 2 of 3




DATED: April 22, 2021            Respectfully submitted,



                                  By          /s/ B. Russell Horton
                                       B. Russell Horton
                                       rhorton@gbkh.com
                                       George Brothers Kincaid & Horton LLP
                                       114 West 7th Street, Suite 1100
                                       Austin, TX 78701
                                       Telephone: (512) 495-1400
                                       Facsimile: (512-499-0094

                                     Kevin P.B. Johnson
                                     kevinjohnson@quinnemanuel.com
                                     Todd Briggs
                                     toddbriggs@quinnemanuel.com
                                     Margaret Shyr (pro hac vice)
                                     margaretshyr@quinnemanuel.com
                                     Joseph E. Reed (pro hac vice)
                                     joereed@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     555 Twin Dolphin Drive, 5th Floor
                                     Redwood Shores, CA 94065
                                     Telephone: (650) 801-5000
                                     Facsimile: (650) 801-5100

                                     Nima Hefazi (pro hac vice)
                                     nimahefazi@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     865 South Figueroa Street, 10th Floor
                                     Los Angeles, CA 90017
                                     Telephone: (213) 443-3000
                                     Facsimile: (213) 443-3100

                                     Counsel for Defendant
                                     Juniper Networks, Inc.




                                                                              Page | 2
         Case 6:20-cv-00814-ADA Document 41 Filed 04/22/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on April 22, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: April 22, 2021                      /s/ B. Russell Horton__________________________
                                            B. Russell Horton




                                                                                           Page | 3
